Exhibit For Immediate Release SL INDUSTRIES, INC. ANNOUNCES FINANCIAL RESULTS FOR ITS THIRD QUARTER ENDED SEPTEMBER 30, 2008 MT. LAUREL, NEW JERSEY, November 12, 2008 SL INDUSTRIES, INC. (AMEX & PHLX: SLI) announced today that net sales for the third quarter ended September 30, 2008 were $46,242,000, compared to $50,652,000 for the third quarter last year, a decrease of $4,410,000, or 9%.Income from continuing operations was $872,000, or $0.15 per diluted share, compared to income from continuing operations of $2,467,000, or $0.42 per diluted share, for the same period in 2007. Net sales from continuing operations for the nine months ended September 30, 2008 were $140,338,000, compared to net sales of $151,709,000 for the nine months ended September 30, 2007, a decrease of $11,371,000, or 7%. Income from continuing operations for the nine months ended September 30, 2008 was $4,218,000, or $0.71 per diluted share, compared to income from continuing operations of $7,741,000, or $1.33 per diluted share, for the same period last year. Loss from discontinued operations, net of tax, was $1,650,000 for the first nine months of 2008, compared to loss from discontinued operations, net of tax, of $1,104,000 for the same period last year. Loss from discontinued operations, net of tax, increased primarily as a result of a third quarter charge, net of tax, of $919,000 to remediate the site of the former chrome plating operations of a disposed subsidiary. As a result, for the nine month period ended September 30, 2008, the Company recorded net income of $2,568,000, or $0.43 per diluted share, compared to net income of $6,637,000, or $1.14 per diluted share, for the same period last year. The Company’s four business segments reported generally dissatisfying results for the first nine months of the year. SL Power Electronics Corp. recorded net sales of $57,194,000 and operating income of $998,000, as compared to net sales of $69,622,000 and operating income of $6,209,000 for the same period in 2007. The High Power Group recorded net sales of $44,499,000 and operating income of $4,678,000, as compared to net sales of $44,512,000 and operating income of $6,189,000 for the same period last year. SL Montevideo Technology, Inc. recorded net sales of $21,231,000 and operating income of $2,734,000, as compared to net sales of $20,865,000 and operating income of $2,352,000 for the first nine months of 2007. And RFL Electronics Inc. recorded net sales of $17,414,000 and operating income of $1,547,000, as compared to net sales of $16,710,000 and operating income of $1,725,000, for the same period last year. Engineering and product development expenses for the first nine months of 2008 increased by $848,000, or approximately 9%, as compared to the same period last year. All of the Company’s business segments increased or maintained their engineering and product development expenditures in 2008. The
